IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,319-20


                       EX PARTE ERIC SAMUEL TUCKER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1428697-T IN THE 184TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault of a family member and sentenced to thirty years’ imprisonment. The First Court of Appeals

affirmed his conviction. Tucker v. State, No. 01-15-00274-CR (Tex. App.—Houston [1st Dist.] Jun.

2, 2016) (not designated for publication).

        In his present application, Applicant raises seven grounds. This application, however,

presents a more serious question. This Court’s records reflect that Applicant has filed six prior
                                                                                                      2

applications pertaining to this conviction that complied with the Rules of Appellate Procedure and

the Rules of the Article 11.07 form. It is obvious from the record that Applicant continues to raise

issues that have been presented and rejected in previous applications or that should have been

presented in previous applications. The writ of habeas corpus is not to be lightly or easily abused.

Sanders v. U.S., 373 U.S. 1 (1963); Ex parte Carr, 511 S.W.2d 523 (Tex. Crim. App. 1974).

Because of his repetitive claims, we hold that Applicant’s claims are barred from review under

Article 11.07, § 4, and are waived and abandoned by his abuse of the writ. This application is

dismissed.

       Therefore, we instruct the Clerk of the Court of Criminal Appeals not to accept or file the

instant application for a writ of habeas corpus, or any future application pertaining to this conviction

unless Applicant is able to show in such an application that any claims presented have not been

raised previously and that they could not have been presented in a previous application for a writ of

habeas corpus. Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App. 1980).

       Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed: May 15, 2019
Do not publish